Opinion issued October 14, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NOS. 01-07-00122-CR
          01-07-00123-CR
———————————
Safety National Casualty Corporation
(Agent Michael W. Cox), Appellant
 
V.
 
THE State of Texas, Appellee

 

 
On Appeal from the 180th District Court
Harris County, Texas

Trial Court Case Nos. 1000459-A & 1000442-A
 

 
MEMORANDUM OPINION ON REMAND FROM
THE TEXAS COURT OF CRIMINAL APPEALS
 
          The
Texas Court of Criminal Appeals reversed the portions of this Court’s judgments assessing civil
appellate filing fees as a part of taxing costs against appellee Safety
National.  See Safety Nat’l Cas. Corp.
v. State, 305 S.W.3d 586, 590 (Tex. Crim. App. 2010).  On remand, we reassess our fee determinations
in these cases and render judgments taxing only those costs that do not include
civil appellate filing fees.

 
 
                                                          Sam
Nuchia                                                                                                                    Justice 
 
Panel consists of Chief Justice Radack,
Justice Massengale and Justice Nuchia.[1]
Do not publish.  Tex.
R. App. P. 47.2(b).
 
 




[1]           The Honorable Sam Nuchia, retired
justice, Court of Appeals for the First District of Texas, participating by
assignment.